

EXHIBIT 10.1


FIFTH AGREEMENT OF AMENDMENT
TO
REVOLVING LOAN AND SECURITY AGREEMENT
AND OTHER DOCUMENTS






           This  Fifth Agreement of Amendment to Revolving Loan and Security
Agreement ("Fifth Amendment") is effective April 23, 2010 by and among SOVEREIGN
BANK, a federal savings bank, having an address of 101 Wood Avenue South, Iselin
NJ 08830  ("Lender"), MEDIA SCIENCES INTERNATIONAL, INC., a Delaware
corporation, MEDIA SCIENCES, INC.,  a New Jersey corporation, and CADAPULT
GRAPHIC SYSTEMS, INC., a New Jersey corporation, having their chief executive
office at  8 Allerman Road, Oakland  NJ  07436 (either separately, jointly, or
jointly and severally, "Borrower").




RECITALS


A.           Borrower has executed and delivered a certain (i) Secured Revolving
Loan Note dated February 12, 2008, in the original maximum principal sum of
Eight Million Dollars ($8,000,000.00),  as amended, and a certain (ii) Term Loan
Note in the original maximum principal sum of One Million Five Hundred Thousand
Dollars ($1,500,000.00) payable to the order of Lender (collectively, "Note")


B.           In connection with the execution and delivery of the Note and to
secure payment and performance of the Note and other obligations of Borrower to
Lender, the Lender and Borrower have executed, among other things, a Revolving
Loan and Security Agreement dated February 12, 2008, as amended ("Loan
Agreement").


C.           In addition to the foregoing documents, Media Sciences
International, Inc. and Media Sciences, Inc. (jointly and severally, "Pledgor")
have executed certain Pledge and Control Agreements dated February 12, 2008
("Pledge Agreement").  For purposes of convenience, the Borrower and Pledgor are
jointly and severally referred to as "Obligors."


D.           In addition to the foregoing documents, the Obligors and Lender
have executed or delivered other collateral agreements, certificates and
instruments perfecting or otherwise relating  to  the security interests
created.   For purposes of convenience, the Note, Loan Agreement,  Pledge
Agreement and related collateral agreements, certificates and instruments are
collectively referred   to as the "Loan Documents.”


E.           Borrower has requested a modification of the Loan Documents.


F.           Lender and Obligors wish to clarify their rights and duties to one
another as set forth in the Loan Documents.

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Fifth Amendment and the benefits to be received from the
performance of such promises, covenants and understandings, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


AGREEMENTS


1.            Lender and Obligors reaffirm, consent and agree to all of the
terms and conditions of the Loan Documents as binding, effective and enforceable
according to their stated terms, except to the extent that such Loan Documents
are hereby expressly modified by this Fifth Amendment.


2.           In the case of any ambiguity or inconsistency between the Loan
Documents and this Fifth Amendment, the language and interpretation of this
Fifth Amendment is to be deemed binding and paramount.


3.           As to the Secured Revolving Loan Note:


The first paragraph is hereby amended to read as follows:


Upon the earlier of (a) August 12, 2011, or (b) in accordance with a certain
Revolving Loan and Security Agreement dated February 12, 2008, or as it may be
subsequently amended, signed by the undersigned as "Borrower" ("Loan Agreement")
FOR VALUE RECEIVED, the undersigned "Borrower" jointly and severally  promises
to pay to the order of SOVEREIGN BANK (the "Lender"), at  101 Wood Avenue South,
6th Floor, Iselin, New Jersey 08830, the principal sum of  Four Million Nine
Hundred Thousand ($4,900,000.00) Dollars or the amount actually outstanding and
unpaid pursuant to the Loan Agreement.


4.           As to the Loan Agreement:


A.  Section 1.1(b)(B) is hereby amended to read as follows:


(B)  up to the lesser of (i) $1,000,000.00 or (ii) seventy-five (75%) percent of
the Borrower's "Qualified Foreign Accounts" as that term is defined in this
Agreement; plus
 
                    B.  The following is added to the end of Section 7.1 and
Section 7.4:
 
; except that the Borrower may engage in the following two transactions:


1.  The Borrower may purchase the Share of SAMC Fund I Limited, a Cayman Islands
company, pursuant to and as defined in that certain Share Purchase Agreement
executed as of February 10, 2010, provided that:



 
 
- 2 -

--------------------------------------------------------------------------------

 

(a)  the net cash outlay of the Borrower does not exceed $25,000.00; and


(b)  the closing documents implementing the foregoing are in form and substance
satisfactory to Lender.




2.    The Borrower may acquire all of the issued and outstanding stock  and/or
assets of an entity known a "Master Ink" (which entity is operating in China),
provided that:


(a)  Borrower provides and executes an agreement of purchase and closing
documents in form and substance satisfactory to Lender; and


(b)  the purchase price to be paid in cash will not exceed $1,150,000.00
pursuant to a closing document promissory note providing for  (1) an initial
$250,000 payment at execution and no further principal or interest payment until
a balloon payment due not earlier than two years after closing; and (2) further
payments of not more than ten percent (10%) of gross sales generated by "Master
Ink" on a periodic basis until the balloon payment is due as more fully set
forth in the documents implementing the forgoing.  Notwithstanding the foregoing
terms, no payment may be made by the Borrower in accordance with the foregoing:
(i) unless Borrower has Excess Availability of not less than $300,000 following
each such payment ("Excess Availability" being defined as the Advance Limit
minus the sum of (x) the outstanding amount of such payment plus (y) any
reserves otherwise determined by Lender in accordance with this Agreement, plus
(z) fees and expenses due Lender which have not been paid by Borrower); (ii) if
such payment causes or creates a Default; (iii) if at the time of such payment
there then exists a Default; (iv) unless Borrower has maintained a Fixed Charge
of not less than 1.25:1 following each such payment or such payment is made
either from the proceeds of equity investment approved by Lender or indebtedness
subordinated to the Debt on terms acceptable to Lender; and (v) until Lender has
received a financial statement pursuant to Section 6.7(b) demonstrating
compliance with each of the foregoing.


  B.  The first sentence of Section 14.1 is hereby amended to read as follows:


The Revolving Loan terminates on August 12, 2011.


5.        In consideration of this Fifth Amendment, Borrower is to pay to Lender
a fee of Twelve Thousand Dollars ($12,000.00) upon execution of this Fifth
Amendment.


6.         Obligors represent and warrant that there are no defaults or events
of Default pursuant to or defined in any of the Loan Documents, and that all
warranties and covenants which have been made or

 
 
- 3 -

--------------------------------------------------------------------------------

 

performed by Obligors in connection with the Loan Documents were true and
complete when made or performed.


7.           The Loan Documents are hereby amended to provide that a default,
breach or failure on the part of Obligors to perform any covenant or condition
hereunder or an event of Default otherwise defined in either this Fifth
Amendment or any document executed in connection with this Fifth Amendment is to
be deemed an event of Default for purposes of the Loan Documents.


8.           All representations, warranties and covenants made by Obligors to
Lender in the Loan Documents are hereby repeated as though first made expressly
in this Fifth Amendment.


9.            Except as otherwise provided herein, the Loan Documents  continue
in full force and effect, in accordance with their respective terms.  The
parties hereto hereby expressly confirm and reaffirm all of their respective
liabilities, obligations, duties and responsibilities under and pursuant to said
Loan Documents and consent to the terms of this Fifth Amendment. Capitalized
terms used in this Fifth Amendment which are not otherwise defined herein have
the meaning ascribed thereto in the Loan Documents.


10.           The parties agree to sign, deliver and file any additional
documents and take any other actions that may reasonably be required by Lender
including, but not limited to, affidavits, resolutions, or certificates for a
full and complete consummation of the matters covered by this Fifth Amendment.


11.           This Fifth Amendment is binding upon, inures to the benefit of,
and is enforceable by the heirs, personal representatives, successors and
assigns of the parties.  This Fifth Amendment is not assignable by Obligors
without the prior written consent of Lender.


12.           To the extent that any provision of this Fifth Amendment is
determined by any court or legislature  to be invalid or unenforceable in whole
or part either in a particular case or in all cases, such provision or part
thereof is to be deemed surplusage.  If that occurs, it does not have the effect
of rendering any other provision of this Fifth Amendment invalid or
unenforceable.  This Fifth Amendment is to be construed and enforced as if such
invalid or unenforceable provision or part thereof were omitted.


13.            This Fifth Amendment may only be changed or amended by a written
agreement signed by all of the parties.  By the execution of this Fifth
Amendment, Lender is not to be deemed to consent to any future renewal or
extension of the loan. This Fifth Amendment may only be changed or amended by a
written agreement signed by all of the parties. This Fifth Amendment is deemed
to be part of and integrated into the Loan Documents.


14.            This Fifth Amendment is governed by and is to be construed and
enforced in accordance with the laws of New Jersey as though made and to be
fully performed in New Jersey (without regard to the conflicts of law rules of
New Jersey).


15.           The parties to this Fifth Amendment acknowledge that each has had
the opportunity to consult independent counsel of their own choice, and that
each has relied upon such counsel's advice concerning this Fifth Amendment, the
enforceability and interpretation of the terms contained in this Fifth Amendment
and the consummation of the transactions and matters covered by this Fifth
Amendment.

 
 
- 4 -

--------------------------------------------------------------------------------

 



16.           Obligors are to reimburse Lender for its costs, expenses, and
reasonable attorneys' fees incurred in connection with this Fifth Amendment,
upon execution of this Fifth Amendment.


THE OBLIGORS, FOR THEMSELVES, THEIR SUBSIDIARIES (IF ANY) AND LENDER HEREBY
WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING TO THIS FIFTH
AMENDMENT OR THE DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS FIFTH AMENDMENT.


IN WITNESS WHEREOF, the parties have signed this Fifth Amendment.




Attest/Witness:                                                             MEDIA
SCIENCES
                                                                                         
INTERNATIONAL, INC


Jennifer Mejia                                                             
   By:           /s/ Michael W. Levin                                           
Print Name:   Jennifer Mejia                                          Print
Name:  MICHAEL W. LEVIN
Title:                                                                             
   Title:              CEO




Attest/Witness:                                                              MEDIA
SCIENCES, INC


Jennifer Mejia                                                             
   By:           /s/ Michael W. Levin                                           
Print Name:   Jennifer Mejia                                          Print
Name:  MICHAEL W. LEVIN
Title:                                                                             
   Title:              CEO


 
Attest/Witness:                                                              CADAPULT
GRAPHIC SYSTEMS, INC.
 
 
Jennifer Mejia                                                             
   By:           /s/ Michael W. Levin                                           
Print Name:   Jennifer Mejia                                          Print
Name:  MICHAEL W. LEVIN
Title:                                                                             
   Title:              CEO
 
 
                            SOVEREIGN BANK
 
                                                                                          
By:                                              
                                                                                          
Print Name:
                                                                                          
Title:
 


 
 
- 5 -

--------------------------------------------------------------------------------

 

STATE OF NEW JERSEY              )
                                                           ) ss.
COUNTY OF Bergen                      )








I certify that on April 27, 2010, MICHAEL W. LEVIN personally
appeared  before  me and that this person acknowledged under oath, to my
satisfaction, that this person is the Chief Executive Officer of Media Sciences,
Inc., Media Sciences International, Inc. and Cadapult Graphic Systems, Inc., the
corporations named in the attached document; this person executed and delivered
the attached document on behalf of and as the voluntary act and deed of the
corporations, and this person was authorized by the corporations to execute and
deliver the attached document on behalf of the corporations.




/s/ Denise S.
Hawkins                                                                







 
 
- 6 -

--------------------------------------------------------------------------------

 

 